 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare St. Ste. 330
     Fresno, CA 93721
 4   Telephone: 559-487-5561
     Fax: 559-487-5950
 5
     Attorney for Defendant
 6   MICHAEL HOUK
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 1:18-po-00307-SAB
12                    Plaintiff,                 MOTION DESIGNATING COMMUNITY
                                                 SERVICE ORGANIZATION; AND
13   vs.                                         ORDER
14   MICHAEL HOUK,                               Judge: Hon. Stanley A. Boone
15
                     Defendant.
16
17          On January 16, 2020, the Court sentenced Michael Houk to complete 60 hours of
18   community service with a court-approved organization. Mr. Houk now asks the Court for
19   permission to perform and complete his community service at Poverello House, located in Fresno,
20   California.
21
22                                              Respectfully submitted,
23                                              HEATHER E. WILLIAMS
                                                Federal Defender
24
25   Date: February 21, 2020                    /s/ Matthew Lemke
                                                MATTHEW LEMKE
26                                              Assistant Federal Defender
                                                Attorney for Defendant
27                                              MICHAEL HOUK
28
 1                                               ORDER
 2            It is hereby ordered that Michael Houk may perform and complete his court-ordered
 3   community service at Poverello House.
 4
 5   IT IS SO ORDERED.
 6
     Dated:     February 24, 2020
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     2
